Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 21 July 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                  Sir
                     
                     Head Quarters Dobbs’s Ferry 21st July 1781.
                  
                  I have been honored with your Excellency’s favor of the 15th Inst.  I have no doubt but the reasons which induce you to decline the removal of the Squadron under your command to Chesapeak at this time are founded in propriety; but I am certain that could the measure have taken place, it would have been attended with most valuable consequences, more especially as from reports and appearances the enemy are about to bring part of their troops from Virginia to New York.
                  Although the detachment from your Fleet under the command of the Baron D’Angely did not succeed at Huntingdon, we are not the less obliged to your Excellency for directing the attempt to be made—If that post is maintained I think an opportunity of striking it to advantage may still be found, and I doubt not but you will readily embrace it.  I have the honor to be with very great consideration yr Excellency’s Most obt servt
                  
               